 

Exhibit 10.6

 

October 7, 2016

 

AR Capital Acquisition Corp.

405 Park Avenue, 14th Floor

New York, New York 10022

Facsimile: (212) 421-4799

 

Re: Dividend Waiver Letter

 

Ladies and Gentlemen:

 

In connection with the consummation of the transactions contemplated by that
certain Agreement dated as of September 16, 2016 (as amended, the “Agreement”,
capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Agreement), by and among AR Capital Acquisition Corp., a
Delaware corporation (the “Company”), Axar Master Fund Ltd., a Cayman Islands
exempted company (“Axar”), and AR Capital, LLC, a Delaware limited liability
company (“AR Capital”), each of Axar and the undersigned independent directors
of the Company hereby waives with respect to their respective Founder Shares to
be held following the Closing, any right to receive the Warrant Dividends. Axar
further waives, with respect to the Founder Warrants to be held by it following
the Closing, any rights or adjustments under the Warrant Agreement in respect of
the Warrant Dividends.

 

[Signature Page Follows]

 

 

 

 

  Sincerely,         By: /s/ Dr. Robert J. Froehlich     Dr. Robert J. Froehlich
        By: /s/ David Gong     David Gong         By: /s/ P. Sue Perrotty     P.
Sue Perrotty         AXAR MASTER FUND LTD.       By: /s/ Andrew Axelrod    
Name: Andrew Axelrod     Title: Director

 

[Signature Page to Dividend Waiver]

 

 

 

 

ACKNOWLEDGED BY:       AR CAPITAL ACQUISITION CORP.       By:  /s/ William
Kahane     Name: William Kahane     Title: CEO  

 

[Signature Page to Dividend Waiver]

 

 

